SULLIVAN, Judge
(dissenting):
The majority’s overly-teehnical approach to this appeal disturbs me. I would hold that appellant should be given the 18 days’ credit in accordance with the first military judge’s ruling in this case. The bottom line is that the second military judge failed to affirmatively establish his innocent motivation for rejecting the prior sentence credit ordered by the first judge. This was required by North Carolina v. Pearce, 395 U.S. 711, 726, 89 S.Ct. 2072, 23 L.Ed.2d 656 (1969). No more need be said.